

Exhibit 10.1
Compensation Arrangements for FY 2021
Named Executive Officers
Marvell Technology Group Ltd.
Note: The following summary of compensation arrangements does not include all
previously-reported compensation arrangements or awards granted under
previously-disclosed incentive plans. Disclosures with respect to compensation
for Named Executive Officers for the 2020 fiscal year were included in the
Company's definitive proxy statement for the Company's 2020 Annual Meeting of
Stockholders filed with the SEC on May 28, 2020, and additional disclosures with
respect to compensation for Named Executive Officers for the 2021 fiscal year
will be included in the Company's definitive proxy statement for the Company's
2021 Annual Meeting of Stockholders.
Name
Title
Salary ($)
Incentive Target
(% of salary)
Matthew MurphyPresident and Chief Executive Officer950,000150Jean HuChief
Financial Officer550,000100Raghib HussainEVP, Networking and Processor Group and
Chief Strategy Officer575,000100Mitchell GaynorChief Administration and Legal
Officer and Secretary520,00090Dan ChristmanEVP, Storage Business Group460,00090

Annual Incentive Plan for Fiscal Year 2021 (“AIP”)
The AIP is a cash incentive program that is designed to provide additional focus
on the achievement of company goals, align target total cash compensation with
actual Company performance, provide competitive total cash targets to attract
and retain executive talent, and reward our executives for the achievement of
Company goals. Under the AIP the Company’s executive officers are eligible to
earn cash incentives based upon the achievement of pre-established performance
goals. Total incentive opportunities will be based on achievement of semi-annual
targets but will be paid annually. Incentive targets were changed for fiscal
year 2021 to semi-annual targets as a result of the uncertainty in market
conditions caused by the Novel Coronavirus (COVID-19). Incentive payouts may
range between 0% and 200% of the target incentive opportunity.
Under the AIP, in order for an executive officer to be eligible to receive a
cash incentive, the Company has to meet a threshold non-GAAP earnings-per-share
goal. For these purposes, earnings-per-share (as well as the non-GAAP measures
below) may be adjusted by the Executive Compensation Committee by excluding (in
its sole discretion) among other items: M&A/divestiture expense, litigation
expense, expenses related to the Coronavirus, equity compensation expense,
restructuring costs, and other non-recurring or unusual expenses. If the
threshold performance goal is not met, no incentives will be payable under the
AIP.
If the Company’s threshold performance goal is met, the AIP provides for
potential payouts based on the following metrics:
• revenue (30%),
• non-GAAP gross margin (30%), and



--------------------------------------------------------------------------------



• non-GAAP operating income margin (40%).
If the Company fails to achieve the threshold level for any of the above Company
performance goals, no payout is awarded for that goal.
Payouts for the President and Chief Executive Officer and Chief Financial
Officer will be based solely on the above Company performance goals. Payouts for
the other executive officers may be based 80% on Company performance goals and
20% on individual performance goals, provided that no overachievement on the 20%
individual component will be permitted unless the Company achieves at least 100%
of the Company’s performance goals. Nevertheless, in its discretion, the
Executive Compensation Committee may reduce the individual component for any
executive officer (and increase the component based on Company performance) if
it determines doing so would be appropriate in the circumstances.
The Executive Compensation Committee determined that the combined application of
all the metrics would make achievement difficult to meet at target and very
difficult to meet at maximum payout.





